DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1, 5, 9, 11, 13-14, and 19-20 and the cancellation of claims 2-3, and 12, in the response filed January 7, 2022, have been entered.
Claims 1, 4-11, and 13-20 are currently pending in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recite the limitation “wherein the first flexible material is selected in the group comprising an expanded polypropylene, an extruded polypropylene, a foam, an expanded polytetrafluoroethylene, an extruded polytetrafluoroethylene, an expanded polyethylene, an extruded polyethylene, an ethylene propylene diene monomer (EPDM), a crumb rubber tire, a plastic, a natural rubber, a synthetic rubber, a polyurethane, a polyvinyl chloride (PVC) a PVC mixed with an acrylonitrile-butadiene rubber (NBR), wherein the second flexible material is selected from the group comprising an expanded polypropylene, an extruded polypropylene, a foam, an expanded polytetrafluoroethylene, an extruded polytetrafluoroethylene, an expanded polyethylene, an extruded polyethylene, an ethylene propylene diene monomer (EPDM), a crumb rubber tire, a plastic, a natural rubber, a synthetic rubber, a polyurethane, a polyvinyl chloride (PVC) a PVC mixed with an acrylonitrile-butadiene rubber (NBR) excluding the one selected from the first material.”  It is unclear of the two lists of materials are intended to be a Markush group and therefore an improper Markush group.  From Applicant’s argument, it appears that a Markush group is intended.  The proper language for a Markush group would be the first flexible material is selected from the group consisting of an expanded polypropylene,…and a PVC mixed with an acrylonitrile-butadiene rubber (NBR).  The scope of the materials listed in the groups overlap.  One material can constitute multiple categories listed, such as a polyurethane could also be a synthetic rubber as well as a plastic and a foam.  Since the listed materials are not mutually exclusive, it is unclear the intended scope of the limitation “excluding the one selected from the first material.”  
Claim 14 recite the limitation “wherein each of i) the four edges and ii) one of : a) an upper side and b) an underside of the joining padding layer panels comprise a fastening material or a mating connector.”  It is unclear if ii) is intended as alternative, as implied by the “one of” or intended as inclusive, as implied by the “and”.  If alternative, the use of “or” would clarify.  For the purpose of prior art application, Examiner will interpret claim 14 as alternative. 
Claims 4-10, and 13-19 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/016782 to Lemieux in view of USPN 7,166,340 to Clark and US Pub. No. 2002/0132099 to Squires.
Regarding claims 1, 4-7, 9, 11, 13-14, 16-17, and 19, Lemieux  teaches a surface covering assembly comprising a plurality of adjacent panels (padding layer panel) comprising an elongated sheet of flexible material (sheet member made of a first flexible material) and further comprising a covering (top layer) such as synthetic turf (Lemieux, abstract).  Lemieux teaches the underpad panels 20 attached to a flexible oversurface 30 glued or bonded together by heat (Id., p. 4 lines 20-25).  Lemieux teaches the oversurface 30 can be any useful surface covering such as carpet, synthetic turf, linoleum, rubber sheet, geotextile fabric, etc. as long as the oversurface is sufficiently flexible and resilient to be rolled and unrolled without being damaged (Id., p. 5 lines 6-10), reading on the material being a flexible material.  Lemieux teaches the layer or layers of panel 20 (padding layer panel) being made of expanded or extruded polypropylene, foam, expanded or extruded polytetrafluoroethylene, expanded or extruded polyethylene, ethylene propylene diene monomer, crumb rubber tire, plastic, natural and/or synthetic rubber, polyurethane, and combinations of different material (Id., p. 5 lines 22-27), reading on the padding layer panel being made of a second flexible material and being made of expanded or extruded polypropylene, foam, expanded or extruded polytetrafluoroethylene, expanded or extruded polyethylene, ethylene propylene diene monomer, crumb rubber tire, plastic, natural and/or synthetic rubber, polyurethane, and combinations of different material.  Lemieux teaches an embodiment wherein the oversurface 330 extends beyond the area covered by the underpad panels and these extension 335 allow for fastening means, preferably VelcroTM, to be fixedly attached to the underside of the oversurface that extends beyond the underpad panels (Id., Fig. 8, 11, p. 7 lines 20-31), reading on the padding layer panel defining a first surface partially covering and being bonded by heat or glue to a second surface of the oversurface and the padding layer panel having a second surface for interfacing with a receiving surface and the oversurface comprising on its second surface not covered by the first surface of the padding layer panel, four edges where each one of the four edges correspond to one of the four sides and each of the four edges comprising fastening material adapted for releasable attachment to one of the at least another identical surface covering panel and the second surface of the oversurface entirely covers the first surface of the padding layer panel.  Lemieux show the panels having a rectangular surface area defining four sides and intended for assembly with at least another identical surface covering panel (Id., Fig. 3 and 8).  Lemieux teaches joining panel (joining padding layer panels) and shows each one of the joining panel 350 (joining padding layer panels) connecting a respective on the of the four edges of the identical surface covering panels with a corresponding one of the four edges of an adjacent surface covering panel (claim 5, 11) (Id., Fig. 10-11, p. 7 line 25- p. 8 line 22).
Lemieux is silent with regards to the materials of the oversurface and the oversurface corresponding to a top layer and sheet member.
However, Clark teaches an artificial turf system having a bottom layer comprised of a plurality of pads constructed of foam that provides shock absorbing characteristics and a top layer of synthetic fibers to provide a synthetic grass surface (Clark, abstract).  Clark teaches the used of a reinforcing web mesh to provide dimensional stability and durability to the system as well as a layer of geotextile material to filter debris from the water traveling towards the pads upon which the layers comprising the synthetic turf are carried upon (Id., Fig. 1 col. 2 lines 21-45).  Clark teaches the invention comprising a secondary backing layer 24 of a permeable nonwoven geotextile material or urethane (polyurethane) or latex coated to bind or lock the yarn fibers in place relative to the mesh backing layer(Id., col. 2 lines 42-55), reading on a first flexible material that is a plastic or polyurethane.  Clark teaches the mesh backing layer 22 being a woven nylon (plastic) mesh that is dimensionally stable (Id.). Squires teaches an artificial turf system that includes a base and turf assembly (Squires, abstract).  Squires teach a filtering layer of a nonwoven geotextile such as polypropylene (plastic) as part of the assembly (Id., para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the material of Lemieux, wherein oversurface comprises the artificial turf and backing, such as the urethane coating and polypropylene geotextile, as taught by Clark and Squires motivated by the desire of using conventionally known artificial turf systems and to bind and lock the yarn fibers in place and to filter debris from wat traveling towards the pads.  The backing and geotextile (sheet member) has a first surface interfacing with the turf (top layer) and a second surface.  The backing is integral with the turf (claim 4).
Regarding claim 6 and 16, the prior art combination teaches the padding layer panel being made of shock absorbent material (Lemieux, p. 5 lines 17-22) and shows the padding layer panel being thicker than the sheet member (Id., Fig. 1 and 9).  The prior art combination teaches the panel 20 not being attached to each other otherwise than via the oversurface 30 which allows the assembly to be rolled and the flexible oversurface being at the junction of two adjacent panels (Id., p. 4 lines 20-33).   While the prior art combination is silent with regards to the relative flexibility of the first flexible material making up the sheet member and the second flexible material that is shock absorbing and making up the padding layer panel, there are three options - the first flexible material and the second flexible material have the same flexibility, the first flexible material is more flexible than the second flexible material, or the first flexible material is less flexible than the second flexible material.  As the padding layer panels and the joining padding layer panels are connected with the sheet member, there can spread between these materials when rolled.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to have formed the surface covering panel, wherein the first flexible material is more flexible than the second flexible material, motivated by the desire to make it easier to roll the surface covering panel and assembly since the sheet member of the first flexible material undergoes the greatest bend in the disclosed rolled configuration while the second flexible material of the padding layer panel can have some separation based on how the layers and the adjacent panels are attached and motivated by desire to choose from a finite number of predictably suitable options.
Regarding claims 7 and 17, the prior art combination teaches the padding layer panel being made of shock absorbent material (Lemieux, p. 5 lines 17-22) and shows the padding layer panel being thicker than the sheet member (Id., Fig. 1 and 9).  While the prior art combination does not explicitly teach the padding layer panel being at least 5 times thicker than the sheet member, thickness is an easily tailorable feature.  The padding layer panel is already shown as being thicker than the sheet member and the thickness of the shock absorbing material of the padding layer panel influences the shock absorbing characteristics of the covering panel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the covering panel of the prior art combination, wherein the thickness of padding layer panel relative to sheet member is increased, such as within the claimed range, motivated by the desire to influence and increase the shock absorbing characteristics of the covering panel.
Regarding claims 9 and 19, the prior art combination shows the edges being flat (Lemieux, Fig. 9).
Regarding claim 13, the prior art combination teaches the width of the joining panel 350 generally corresponds to twice the width of the extension (Lemieux, p. 8 lines 5-11), reading on the sum of a first width, one of the edges of the substantially identical surface covering panels, and a second width, another one of the edges corresponding to the respective one of the four edges of the adjacent surface covering panel.
Regarding claims 14 and 19, the prior art combination teaches the four edges and an upper side of the joining padding layer panels comprising a fastening material (Lemieux, Fig. 9-11), reading on each of the four edges and one of an upper side or an underside of the joining padding layer panels comprising a fastening material or a mating connector.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2007/0042828 to Krushke teaches a modular surfacing mat that includes a base mat, a top mat secured to the base mat, such as a foam, with an adhesive, a top mat, such as made from rubber, PVC, or synthetic turf, and a top coat applied to the top of the mat to form a protective finish.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789